DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1,3,5-18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Zysk US 8798858 and further in view of Claud-Mantle US 2188333. 

Regarding claim 1, Zysk teaches a latch release system for a vehicle comprising: 
a primary (7) and a secondary latch (14) securing a front hood (3); 

a first handle (not labeled, handle disposed in passenger compartment 26 – col.7 lines 20-54) disposed within a cabin (26 is inside vehicle cabin) of the vehicle, the first handle and the emergency handle are coupled to a common first mechanical link (18,11) for actuating the primary latch. (col.7 lines 20-40);
an actuator (33) arranged to release the secondary latch (Release is defined as “to allow or enable to escape from confinement,” therefore, when commanded, actuator allows or enables the movement of secondary latch to move –col. 9 lines 47-52); and 
a controller (34) configured to release of trigger the actuator to release the secondary latch responsive to actuation of the switch (col.8 lines 46-col.9 line 13, col. 9 lines 38-62).

Zysk does not teach including a secondary handle accessible from outside the vehicle and coupled to the secondary latch through a second mechanical link.
	Claud-Mantle teaches a latch release system including a secondary handle (66) accessible outside the vehicle and coupled to the secondary latch through a second mechanical link (41) (fig.1).
	It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide the release system as taught by Zysk with the addition of the a secondary handle accessible from outside the vehicle and coupled to the secondary latch through a second mechanical link, as taught by Claud-Mantle, in order to provide an exterior release means for opening the lid that was accessible outside of the vehicle (Claud-Mantle, fig.1). 




Regarding claim 5, Zysk (in view of Claud-Mantle) further teaches further teaches the latch release system as recited in claim 1, wherein the secondary latch is releasable only by the actuation through the second mechanical link and the actuator (In Claud-Mantle, 66 is used to release the latch in the instance when the user is outside of the vehicle – fig.1).

Regarding claim 6, Zysk (in view of Claud-Mantle) further teaches the latch release system as recited in claim 1, wherein the primary latch releases the front hood only to a partial open position (Zysk, gap opening position, col.6 lines 45-67) and the secondary latch releases the front hood to allow complete opening of the front hood such that the front hood may be moved to a fully open position (Zysk col.6 lines 45-67, col.7 lines 12-46) only upon release of both the primary latch and the secondary latch.

Regarding claim 7, Zysk (in view of Claud-Mantle) further teaches the latch release system as recited in claim 1, wherein the controller is configured to receive information indicative of vehicle speed and responsive to actuation of the switch by the emergency handle, command the actuator to release secondary latch responsive to the vehicle speed being within a predefined threshold range (Zysk, 5km/h is the threshold, so the range is 0-5 km/h– see Zysk col.8 lines 7-56 - based on detection by 36 which activates 32 to activate 37).



Regarding claim 9, Zysk discloses the latch release system as recited in claim 7, wherein the predefined threshold range is between 0 and 3 mph (Zysk discloses the range to be 0-5 km/h which is equivalent to 0-3.1 mph, therefore part of the range is also between 0 and 3 mph – col. 9 lines 5-7).

Regarding claim 10, Zysk discloses an emergency latch release system for front compartment (4) of a motor vehicle comprising: 
a primary (7) and a secondary latch (14) securing a front hood (3); 
an emergency handle (col.7 lines 61- col.62 states that the emergency release system is formed as a handle) within the front compartment that is linked to the primary latch by a first mechanical link (18); 
a first handle (not labeled, handle disposed in passenger compartment 26 – col.7 lines 20-54) disposed within a cabin (26 is inside vehicle cabin) of the vehicle, the first handle and the emergency handle are coupled to a common first mechanical link (18,11) for actuating the primary latch. (col.7 lines 20-40);
a switch (37) actuatable by the emergency handle (col.8 lines 7-19);  
an actuator (33) commanded by actuation of the switch to release the secondary latch (Release is defined as “to allow or enable to escape from confinement,” therefore, when commanded, actuator allows or enables the movement of secondary latch to move- detection by 36 which activates 32 to 

Zysk does not teach including a secondary handle accessible from outside the vehicle with the front hood in the closed position, the secondary latch through a second mechanical link.
	Claud-Mantle teaches a latch release system including a secondary handle (66) accessible outside the vehicle with the front hood in the closed position, the secondary latch through a second mechanical link (41) (fig.1).
	It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide the release system as taught by Zysk with the addition of the a secondary handle accessible from outside the vehicle with the front hood in the closed position, the secondary latch through a second mechanical link, as taught by Claud-Mantle, in order to provide an exterior release means for opening the lid that was accessible outside of the vehicle (Claud-Mantle, fig.1). 

Regarding claim 11, Zysk (in view of Claud-Mantle) further teaches the emergency latch release system as recited in claim 10, including a controller (Zysk 34) receiving information indicative of vehicle speed and in communication with the actuator to command release of the secondary latch responsive to the vehicle speed being within the predefined threshold range. (Zysk col.8 lines 46-col.9 line 13, col. 9 lines 38-62)

Regarding claim 12, Zysk (in view of Claud-Mantle) further teaches  the emergency latch release system as recited in claim 10, wherein the emergency handle is actuatable to release only the primary latch through the first mechanical link (Zysk col.9 lines 4-13- in this circumstance, only the primary latch is moved by the emergency handle).

Regarding claim 13, Zysk (in view of Claud-Mantle) further teaches the emergency latch release system as recited in claim 12, wherein the secondary latch is releasable from within the front compartment only by actuator (Zusk, by releasing the locking on the secondary latch –col. 9 lines 38-40, lines 47-52).

Regarding claim 14, Zysk (in view of Claud-Mantle) further teaches the emergency latch release system as recited in claim 10, wherein the primary latch releases the front hood only to a partial open position (Zysk - gap open position, col.6 lines 45-67 and the secondary latch releases the front hood to allow complete opening of the front hood such that the front hood may be moved to a fully open position (Zysk col.6 lines 45-67, col.7 lines 12-46) only upon release of both the primary latch and the secondary latch.

Regarding claim 15, Zysk teaches an apparatus for securing a front hood of a motor vehicle therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed that Zysk is also capable of teaching the method of securing a front hood of a motor vehicle comprising: 
coupling a primary latch (7) to an emergency handle (32) disposed within a compartment covered by a front hood; 
coupling a first handle (not labeled, handle disposed in passenger compartment 26 – col.7 lines 20-54) disposed within a cabin (26 is inside vehicle cabin) of the vehicle and the emergency handle to a common first mechanical link (18,11) for actuating the primary latch. (col.7 lines 20-40);
coupling a secondary latch (14) to an actuator (18); 
releasing the primary latch responsive to actuation of the emergency handle; and 

Zysk does not teach including coupling a secondary handle accessible from outside the vehicle when the front hood is in a closed position the secondary latch through a second mechanical link.
	Claud-Mantle is capable of teaching a method for securing a front hood of a motor vehicle comprising coupling a secondary handle (66) accessible outside the vehicle when the front hood is in a closed position to a secondary latch through a second mechanical link (41) (fig.1).
	It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide the method of securing the front hood as taught by Zysk with the addition of coupling a secondary handle accessible from outside the vehicle when the front hood is in a closed position the secondary latch through a second mechanical link, as taught by Claud-Mantle, in order to provide an exterior release means for opening the lid that was accessible outside of the vehicle (Claud-Mantle, fig.1). 

Regarding claim 16, Zysk and further in view of Claud-Mantle further teaches the method as recited in claim 15, wherein actuation of both the primary latch and the secondary latch are required to fully open the front hood. (Zysk col.6 lines 45-67, col.7 lines 12-46)

Regarding claim 17, Zysk and further in view of Claud-Mantle further teaches the method as recited in claim 15, including opening the front hood to an intermediate position (Zysk col.9 lines 20-37) responsive to actuating the emergency handle and the vehicle traveling a speed above the threshold speed, wherein the intermediate position includes release of the primary latch only. 


Response to Arguments
Applicant's arguments filed 06/24/2021 have been fully considered but they are not persuasive. Applicant’s only argument against the Claud-Mantle reference that it is a primary handle in Claud-Mantle. However, in the above rejection, it is used for the purposes of provided an external release means, and the handle 66 of Claud-Mantle reads on all the limitations in reference to the secondary (external) handle. Simply stating that the handle is the primary handle in the prior art is not sufficient evidence as to why it cannot read on the secondary handle in the rejection. Rejection maintained. Claim amendments to address previous claim objections are acknowledged. Previous claim objections are withdrawn.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Art is related to latch release systems.
Related but not relied upon prior art: 
US 20190169890
US 20190128028
US 20160168884
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIA F AHMAD whose telephone number is (571)270-1334.  The examiner can normally be reached on Monday - Thursday 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R. Fulton can be reached on 5712727376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/F.F.A./
Examiner
Art Unit 3675



/CHRISTINE M MILLS/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        September 16, 2021